DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 140 and 142-159 are pending in the instant application. Claims 140 and 142-159 are allowed. 
Response to Amendments and Arguments/Remarks
	The amendments and arguments/remarks filed on February 10, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(a) rejection, the grounds for rejection are moot in view of Applicant’s amendment and the rejection has been withdrawn. With regards to the nonstatutory double patenting rejection as being unpatentable over U.S. Patent No. 10,849,893, the rejection has been overcome by submission of a terminal disclaimer on February 10, 2022 and the rejection has been withdrawn. 
REASONS FOR ALLOWANCE
The methods for treating cancer in a subject in need thereof of the instant claims are novel and non-obvious over the prior art because of the limitation that a combination of docetaxel and Compound A is administered to the subject. The closest prior art is US 2015/0272943 A1 which discloses an amorphous solid dispersion which can comprise a compound of formula (III) (see claim 2). However, the prior art does not disclose a method which fits within the scope of those of the instant claims nor does it disclose an obvious variant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626